NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DANNY FABRICANT,                                No.    16-16863

                Plaintiff-Appellant,            D.C. No. 4:13-cv-00332-JAS

 v.
                                                MEMORANDUM*
U.S. DEPARTMENT OF JUSTICE,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                    James Alan Soto, District Judge, Presiding

                            Submitted March 13, 2018**

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      Danny Fabricant appeals pro se from the district court’s summary judgment

in his Freedom of Information Act (“FOIA”) action arising out of his requests for

records from the Bureau of Alcohol, Tobacco, Firearms and Explosives (“ATF”).

We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Animal Legal


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Def. Fund v. U.S. Food & Drug Admin., 836 F.3d 987, 990 (9th Cir. 2016) (en

banc). We affirm.

      The district court properly granted summary judgment because the ATF’s

declarations by the ATF Chief, Disclosure Division, were reasonably detailed, and

showed that the ATF “conducted a search reasonably calculated to uncover all

relevant documents.” Hamdan v. U.S. Dep’t of Justice, 797 F.3d 759, 770-71 (9th

Cir. 2015) (citations and internal quotation marks omitted) (requirements for

demonstrating adequacy of search for documents). We reject as without merit

Fabricant’s contentions that the ATF unreasonably construed his requests for

documents showing total costs of certain investigations.

      The district court properly concluded that the ATF proved the applicability

of the FOIA exemptions claimed, and Fabricant has not argued on appeal that the

ATF’s declarations were not adequate. See Minier v. Cent. Intelligence Agency, 88

F.3d 796, 800 (9th Cir. 1996) (“The agency may meet its burden by submitting a

detailed affidavit showing that the information logically falls within the claimed

exemptions.” (citation and internal quotation marks omitted)); Lewis v. IRS, 823

F.2d 375, 378 (9th Cir. 1987) (“If the affidavits contain reasonably detailed

descriptions of the documents and allege facts sufficient to establish an exemption,

                                          2                                     16-16863
the district court need look no further.” (citation and internal quotation marks

omitted)).

      The district court did not abuse its discretion in declining in camera review

of the documents withheld by the ATF. See Lion Raisins Inc. v. U.S. Dep’t of

Agric., 354 F.3d 1072, 1079 (9th Cir. 2004) (setting forth standard of review and

explaining that in camera inspection of documents withheld under a FOIA

exemption is disfavored where “the government sustains its burden of proof by

way of its testimony or affidavits”), overruled on other grounds by Animal Legal

Def. Fund, 836 F.3d 987.

      The district court did not abuse its discretion in staying discovery pending a

motion for summary judgment, or in denying Fabricant’s Fed. R. Civ. P. 56(d)

motion, because Fabricant failed to show how allowing discovery would have

precluded summary judgment. See Lane v. Dep’t of Interior, 523 F.3d 1128, 1134

(9th Cir. 2008) (“A district court has wide latitude in controlling discovery, and its

rulings will not be overturned in absence of a clear abuse of discretion.” (citation

and internal quotation marks omitted)); Citizens Comm’n on Human Rights v.

Food & Drug Admin., 45 F.3d 1325, 1329 (9th Cir. 1995) (setting forth standard of

review and requirements for a motion under former Rule 56(f)).

                                          3                                    16-16863
      The district court did not abuse its discretion in denying Fabricant’s motion

to strike the declaration of the ATF Chief, Disclosure Division, because Fabricant

failed to establish a basis for excluding the declaration. See Fonseca v. Sysco Food

Servs. of Ariz., Inc., 374 F.3d 840, 845 (9th Cir. 2004) (standard of review).

      The district court did not abuse its discretion in denying Fabricant’s motions

for clarification and to correct the judgment because Fabricant failed to

demonstrate any ground for relief. See Sch. Dist. No. 1J, Multnomah Cty., Or. v.

ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir. 1993) (setting forth standard of

review and grounds for reconsideration under Rule 59(e)). To the extent that

Fabricant’s Rule 59(e) motion requested costs as a prevailing party, denial of his

request was not an abuse of discretion because Fabricant failed to establish that he

was both eligible for and entitled to costs. See Hiken v. Dep’t of Def., 836 F.3d

1037, 1042-44 (9th Cir. 2016) (standard of review and requirements for costs in

FOIA cases).

      The district court did not abuse its discretion in denying Fabricant’s motion

to consolidate this action with another FOIA action involving newer FOIA

requests. See Fed. R. Civ. P. 42 (a court “may” consolidate two or more actions if

they “involve a common question of law or fact”); Pierce v. County of Orange,

                                          4                                      16-16863
526 F.3d 1190, 1203 (9th Cir. 2008) (standard of review).

      Fabricant’s request for costs on appeal, set forth in his reply brief, is denied.

      AFFIRMED.




                                           5                                    16-16863